Citation Nr: 9919770	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  95-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bone loss claimed 
as secondary to exposure to radiation.

2.  Entitlement to service connection for posterior 
subcapsular cataracts claimed as secondary to exposure to 
radiation.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a respiratory 
disorder, claimed as secondary to radiation exposure.

4.  Whether new and material evidence has been presented to 
reopen claims for service connection for a salivary gland 
disorder and an immune deficiency disorder, both claimed as 
secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1994 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  A hearing was held at the RO in 
January 1999 before the undersigned Member of the Board.  

The Board notes that the issues which were developed and 
certified for appellate review included entitlement to 
service connection for glaucoma.  The veteran, however, 
withdrew that issue at the hearing held in January 1999.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has bone 
loss, or that the claimed bone loss was caused by exposure to 
ionizing radiation in service.

2.  The veteran's posterior subcapsular cataracts were not 
present until many years after separation from service and 
were not caused by exposure to ionizing radiation in service.

3.  The claim for service connection for a respiratory 
disorder was previously denied by the Board in a decision of 
December 1989. 

4.  The additional evidence presented since December 1989 is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The veteran has presented competent medical evidence of a 
link between his respiratory disorder and  ionizing radiation 
in service.

6.  The claims for service connection for a salivary gland 
disorder and an immune deficiency disorder, claimed as 
secondary to radiation exposure, were denied by the Board in 
a decision of December 1989.  

7.  The additional evidence presented since December 1989 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for a salivary gland disorder and an immune deficiency 
disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for bone loss, claimed 
as secondary to exposure to radiation, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  Posterior subcapsular cataracts were not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and were not due to exposure to 
radiation in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 
3.311 (1998).

3.  The additional evidence which has been presented with 
respect to the claim for service connection for a respiratory 
disorder is new and material.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (1998).

4.  The claim for service connection for a respiratory 
disorder due to exposure to radiation in service has been 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (1998).

5.  The claim for service connection for a respiratory 
disorder due to exposure to radiation in service is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

6.  The decision by the Board in June 1989 which denied 
service connection for a salivary gland disorder and an 
immune deficiency disorder is final.  38 U.S.C.A. §§ 5107, 
5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1998).

7.  The additional evidence which has been presented with 
respect to claims for service connection for a salivary gland 
disorder and an immune deficiency disorder, both claimed as 
secondary to radiation exposure, is not new and material, and 
the claims have not been reopened.  38 U.S.C.A. §§ 5107, 
5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disease 
such as a malignant tumor is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are 15 types of 
cancer which will be presumptively service connected.  See 
38 U.S.C.A. § 1112c (West 1991); 38 C.F.R. § 3.309(d) (1998).  

Second, 38 C.F.R. § 3.311(b) (1998) includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  The regulation states that, if the veteran has one 
of the radiogenic diseases, the case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus to service may also be satisfied by one of 
the presumptions noted above.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

I.  Entitlement To Service Connection For Bone Loss Claimed
 As Secondary To Exposure To Radiation.

Initially, the Board notes that the medical evidence which is 
of record does not demonstrate that the veteran has a 
diagnosis of bone loss.  Therefore, the veteran's claim for 
service connection for bone loss is not well grounded.  A 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Furthermore, even if bone loss were shown to exist, there is 
no basis for concluding that it is related to the veteran's 
radiation exposure in service.  With respect to the first 
method through which service connection may be granted for a 
disorder claimed to be due to radiation exposure, (i.e. the 
15 types of cancer which may be presumed to have been due to 
radiation exposure), the Board notes that bone loss is not 
one of the listed diseases.

Similarly, regarding the second method by which a disease may 
be shown to have been due to radiation exposure in service, 
the Board notes that bone cancer is listed as a "radiogenic 
disease" under 38 C.F.R. § 3.11, but bone loss is not one of 
the listed diseases.  Accordingly, the RO was correct in not 
referring the claim for further consideration by Under 
Secretary for Benefits with respect to the likelihood that 
the claimed bone loss resulted from the veteran's radiation 
exposure.

Finally, the Board notes that the veteran has not presented 
any competent medical opinion linking his claimed bone loss 
to his radiation exposure.  Although the veteran has given 
his own opinion that exposure to radiation during service 
caused bone loss to develop many years later, the veteran's 
own opinion is not enough support the claim.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does not meet 
his burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions).

In summary, there is no competent evidence that the veteran 
has bone loss, or that the claimed bone loss was caused by 
exposure to ionizing radiation in service.  Accordingly, the 
Board concludes that the claim for service connection for 
bone loss claimed as secondary to exposure to radiation is 
not well-grounded.

II.  Entitlement To Service Connection For Posterior 
Subcapsular Cataracts Claimed
As Secondary To Exposure To Radiation.

The veteran's service medical records do not contain any 
references to cataracts.  The veteran's only contention is 
that the disorder developed many years after service as a 
result of exposure to radiation in service.  The Board notes 
that the veteran's recent medical treatment records confirm 
that he has been treated for cataracts, including posterior 
subscapular cataracts.  

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the 15 types of cancer which may be 
presumed to have been due to radiation exposure), the Board 
notes that cataracts are not among the listed disorders.

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that posterior subscapular cataracts are listed as a 
"radiogenic disease" under 38 C.F.R. § 3.11.  Accordingly, 
the RO referred the claim for further consideration with 
respect to the likelihood that the cataracts resulted from 
the veteran's radiation exposure.

A letter from the Defense Nuclear Agency dated in November 
1994 and an associated radiation dose assessment report show 
that research and scientific dose reconstruction indicated 
that the veteran's total dose during Operation REDWING was 
0.66 rem gamma with an upper limit dose  0.91 rem.

The dose estimate information was submitted to the VA Under 
Secretary of Health for an opinion as to radiation exposure.  
In the referral letter, it was noted that the veteran was 
present at Operation REDWING conducted in 1956.  He was 24 
years old at that time.  The reconstructed external upper 
bound dose was 0.91 rem gamma, and exposure to neutron 
radiation was less than 0.001 rem.  The veteran was first 
diagnosed as having posterior subscapular cataracts in 
September 1993, some thirty-seven years after exposure.  

In response, the Assistant Chief Medical Director for Public 
Health and Environmental Hazards noted that Information in 
Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, page 363, indicated that the 
threshold for detectable cataracts in atomic bomb survivors 
was 60-150 rads while the threshold following X-ray 
treatments to the eye was about 200 to more than 500 rads.  
In light of the above, it was the Assistant Chief Medical 
Director's opinion that it was unlikely that the veteran's 
cataracts could be attributed to exposure to ionizing 
radiation in service.  In light of this opinion, which weighs 
against the appellant's claim, the Board finds that service 
connection cannot be granted for the cataracts under 
38 C.F.R. § 3.311.

Finally, with respect the third method, the Board notes that 
the appellant has not presented any medical opinion which is 
to the effect that the veteran's cataracts were attributable 
to his radiation exposure in service.  A letter dated in 
August 1997 from David M. Whitson, O.D., of Vision Care 
Associates shows that the veteran was treated surgically for 
cataracts in 1994 and 1995, but the letter does not contain 
any medical opinion regarding the etiology of the cataracts.  
Similarly, although a letter dated in August 1997 from Dean 
R. Hull, D.O., shows that when summarizing the veteran's 
medical history the doctor noted that the veteran began to 
have eye problems at age 47, in a subsequent paragraph the 
physician did not mention eye problems or cataracts when 
summarizing symptoms which he attributed to ionizing 
radiation from nuclear tests in the South Pacific while on 
duty with the Navy. 

In summary, the veteran's posterior subcapsular cataracts 
were not present until many years after separation from 
service and were not caused by exposure to ionizing radiation 
in service.  Accordingly, the Board concludes that the 
posterior subcapsular cataracts were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.


III.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For A Respiratory 
Disorder. 

The claim for service connection for a respiratory disorder 
was previously denied by the Board in a decision of December 
1989.  The evidence which was of record at the time of the 
prior denial included the veteran's service medical records 
which does not contain any mention of a respiratory disorder.  
The report of a medical examination conducted in February 
1957 for the purpose of the veteran's separation from service 
shows that clinical evaluation of the lungs was normal.

Also of record were post service medical treatment records 
showing that the veteran had been treated for a respiratory 
disorder.  For example, a VA medical record dated in April 
1980 shows that pulmonary function test results were 
interpreted as showing moderate obstructive airway disease.  
In the same record it was also noted that the veteran had a 
15 pack per year smoking history, but had quit one year 
earlier.  

The previously considered evidence also included testimony 
given by the veteran during a hearing held in March 1989.  
During the hearing, the veteran recounted his involvement in 
nuclear explosion tests during service.  He also stated that 
he had difficulty breathing which he attributed to the 
radiation exposure.

In the decision of December 1989, the Board found that a 
respiratory disorder, diagnosed as chronic obstructive 
pulmonary disease, was first demonstrated many years after 
service and was not shown to be a residual of exposure to 
ionizing radiation during service.  Accordingly, the Board 
denied the claim for service connection for a respiratory 
disorder.  

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. 
App. 1 (1998).  If no new and material evidence is presented 
to reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

The additional evidence which has been presented includes a 
letter dated in March 1998 from Wayne Hawkins, D.O., in which 
he gave his opinion that the veteran had a chronic 
inflammation of the lungs due to pulmonary fibrosis which was 
brought on by radiation exposure in service.  The physician 
enclosed a photocopy of a medical reference text which 
discussed a relationship between exposure to radiation and 
injury to the lungs.

The Board finds that the additional evidence presented since 
December 1989 is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The medical 
opinion provides a link between a current respiratory 
disorder and the period of service which was not previously 
present.  Therefore, the additional evidence which has been 
presented with respect to the claim for service connection 
for a respiratory disorder is new and material.  Accordingly, 
the Board concludes that the claim for service connection for 
a respiratory disorder has been reopened.

The Board further finds that the claim is well-grounded.  In 
this regard, the Board notes that there is evidence of an 
injury in service (radiation exposure), there is competent 
medical evidence that he currently has a respiratory 
disorder, and there is competent medical evidence of a link 
between the current disorder and the radiation exposure in 
service.  Therefore, the reopened claim must be returned to 
the RO for additional development of evidence and 
readjudication.

IV.  Whether New And Material Evidence Has Been Presented To 
Reopen Claims For Service Connection For A Salivary Gland 
Disorder And
 An Immune Deficiency Disorder, All Claimed
 As Secondary To Radiation Exposure.

The claims for service connection for a salivary gland 
disorder and an immune deficiency disorder, claimed as 
secondary to radiation exposure, were denied by the Board in 
a decision of December 1989.  The evidence which was of 
record at that time included the veteran's service medical 
records, post service medical treatment records, and 
testimony given by the veteran during a hearing held in March 
1989.

In the decision of December 1989, the Board noted that there 
was no evidence that the veteran suffered from an immune 
system disorder or a disorder of the salivary glands.  
Accordingly, the Board denied the claims for service 
connection for those disorders.  

The additional evidence which has been presented since the 
prior denial includes additional medical treatment records; 
however, none of the records contain a diagnosis of an immune 
system disorder or a salivary gland disorder.  

The additional evidence which has been presented also 
includes testimony given by the veteran during a hearing held 
in January 1999.  The Board notes, however, that the 
testimony essentially duplicates the testimony which the 
veteran previously gave during a hearing held in March 1989.  
Furthermore, the veteran is not qualified to give a medical 
opinion as to diagnosis or cause of a medical disorder.  

Although a letter dated in August 1997 from Dean R. Hull, 
D.O., indicates that the veteran had a history of frequent 
respiratory infections, the letter does not contain a 
diagnosis of an immune system disorder.  The same letter 
indicates that in June 1987 the veteran had vomited due to 
excessive salivation, but the letter does not contain a 
current diagnosis of a salivary gland disorder.  Similarly, a 
letter dated in August 1997 from Wayne Hawkins, D.O., 
indicates that the veteran had a "hypersecretory problem" 
in the 1950's after returning from military service, but the 
letter does not indicate that he currently has such a 
disorder.  The only current diagnosis mentioned in the letter 
was end stage COPD.  

In light of the lack of medical evidence demonstrating that 
the veteran currently has an immune system disorder or a 
disorder of the salivary glands, the Board finds that the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a salivary gland disorder and an 
immune deficiency disorder.  The additional evidence which 
has been presented with respect to claims for service 
connection for a salivary gland disorder and an immune 
deficiency disorder, both claimed as secondary to radiation 
exposure, is not new and material, and the claims have not 
been reopened.  Accordingly, the decision by the Board in 
June 1989 which denied service connection for a salivary 
gland disorder and an immune deficiency disorder remains 
final.



ORDER

1.  Service connection for bone loss claimed as secondary to 
exposure to radiation is denied.

2.  Service connection for posterior subcapsular cataracts 
claimed as secondary to exposure to radiation is denied.

3.  New and material evidence has been presented to reopen a 
claim for service connection for a respiratory disorder and 
the veteran has presented a well grounded claim for such 
disorder.  To this extent, the appeal is allowed.

4.  New and material evidence has not been presented to 
reopen claims for service connection for a salivary gland 
disorder and an immune deficiency disorder, claimed as 
secondary to radiation exposure, and the benefits sought on 
appeal are denied.  


REMAND

In order to afforded the veteran all due process rights, the 
Board must remand the reopened claim to the RO for 
readjudication.  Accordingly, the case is REMANDED to the RO 
for the following development:

1.  The RO should refer the claim for 
service connection for a respiratory 
disorder to the Under Secretary of Health 
to obtain an advisory opinion as to the 
likelihood that any respiratory disorder 
currently diagnosed is related to 
radiation exposure during service.  

2.  After the development requested above 
has been completed, the RO should again 
review the record.  The appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any ultimate 
outcome warranted in this case.  The appellant need take no 
action until otherwise notified.  The veteran may at any time 
submit additional evidence and/or argument in support of his 
claim.  




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

